Citation Nr: 0728092	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-18 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for tinnitus from December 
1, 2003?

2.  What evaluation is warranted for bilateral hearing loss 
from December 1, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for tinnitus 
and bilateral hearing loss and assigned a 10 percent 
disability evaluation for each disability effective December 
1, 2003.

The issue of an increased evaluation for bilateral hearing 
loss is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On June 19, 2007, prior to the promulgation of a decision in 
the appeal, VA received notification from the appellant 
requesting that his appeal be withdrawn pertaining to the 
claim of entitlement to an increased evaluation for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn his appeal as to the issue of what evaluation is 
warranted for tinnitus from December 1, 2003?  Hence, as to 
this issue, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this claim and it is 
dismissed.


ORDER

The issue of entitlement to an increased evaluation for 
tinnitus from December 1, 2003 is dismissed.


REMAND

A remand is necessary in this case so that a VA examination 
can be scheduled.  In this regard, the veteran contends that 
his bilateral hearing loss is more severe since he had his 
last VA examination in 2004, and that he has had to change 
work due to problems associated with hearing loss.  
Therefore, further development of the medical record is 
necessary with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA audiological examination with 
audiometric testing.  The examination 
report with test results should be 
associated with the veteran's claims 
file.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


